Gray, J.
The defendants show no ground for sustaining their exceptions to the judge’s refusal to give any of the rulings requested at the trial.
1. The defendants, having caused to be delivered to a broker, for the plaintiff, a policy fully made out in his name, containing an acknowledgment that they had received the premium, could not insist, as a condition precedent, on their own receipt of the premium note, which was delivered by the plaintiff to the broker at the time of receiving the policy, and afterwards delivered to the defendants.
2. The letter written by the plaintiff to the defendants in September 1865, under the mistaken impression that his policy was from a Boston office, and not from the defendants, did not amount to a waiver or rescission of the policy.
3. The papers containing the proofs and adjustment of loss, sent by the plaintiff to the defendants, were not included in the copies furnished to this court; and the defendants’ counsel, at the argument, declined to avail himself of the opportunity offered him to procure them. They are not therefore shown to have been defective.
4. For the same reason, the action is not shown to have been prematurely brought.
*5585. No abandonment is necessary to maintain an action, for a partial loss, at least. No question was made, in this case, of the amount which the plaintiff might recover.
6. There was some evidence that the sale by the master was necessary. The defendants did not ask to submit this or any other question to the jury. Exceptions overruled.